ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                   )
                                               )
 Safaa Al-Rawaby Company                       )    ASBCA No. 63146
                                               )
 Under Contract No. H92277-21-C-0013           )

 APPEARANCE FOR THE APPELLANT:                      Bayrak Abbas Fadel
                                                     Owner

 APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                     Deputy Chief Trial Attorney
                                                    Lt Col Matthew Ramage-White, USAF
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       Safaa Al-Rawaby Company (appellant) filed its notice of appeal via email
received by the Board on December 28, 2021. The notice of appeal was submitted by
Mr. Bayrak Abbas Fadel, who identified himself as appellant’s general manager. The
Board docketed the appeal on January 12, 2022. On April 5, 2022, the Board dismissed
the appeal due to appellant’s failure to respond to multiple orders directing appellant to
show that it was represented by a person meeting the requirements of Board Rule 15(a).

         On April 8, 2022, the Board received an email from Mr. Fadel, which stated that
he would represent appellant without an attorney. This was the first communication
received from Mr. Fadel since the December 28, 2021 notice of appeal. Thereafter, the
Board notified the parties that we would treat Mr. Fadel’s email as a motion to reinstate
the appeal, but would not address the motion until after the Rule 15(a) question was
resolved. Mr. Fadel subsequently identified himself as appellant’s owner and chief
executive officer (CEO). In response, the government states that it does not object to
Mr. Fadel’s representation that he is appellant’s owner and CEO. The government also
expresses its concern with appellant’s failure to respond to prior Board orders and
requests that if the Board reinstates the appeal, we issue an order directing appellant to
file its complaint. (Gov’t resp. at 1-2)

       We have treated requests for reinstatement as motions under FED. R. CIV. P. 60(b),
pursuant to which “we consider such factors as whether relief was sought within a
reasonable time, whether there was good cause for failing to act, and to what extent the
other party will be harmed if the appeal is reinstated.” 554 Bloomfield LLC, ASBCA
No. 58819, 17-1 BCA ¶ 36,625 at 178,353. Here, we note that appellant’s April 8, 2022
email to the Board was received only 3 days after the order of dismissal. We believe this
coupled with the fact that the government does not oppose appellant’s request, makes
reinstatement appropriate.

                                    CONCLUSION

      Appellant’s motion to reinstate the appeal is granted. An order addressing further
proceedings in this appeal will follow.

      Dated: May 26, 2022



                                                 JOHN J. THRASHER
                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                          I concur




 OWEN C. WILSON                                    J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Vice Chairman                                     Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63146, Appeal of Safaa Al-
Rawaby Company, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals



                                           2